The sole question here involved *Page 608 
has been determined by the court in Morley v. State ex rel. Board of Education, City of Tulsa, 171 Okla. 46,47 P.2d 170, where it was held in paragraph 1, of the syllabus that:
"Under the provisions of chapter 85, Session Laws 1933, a surplus balance and net unincumbered ad valorem taxes in the process of collection Within legal limitations, are available for appropriation in addition to the amount that may be raised by ad valorem taxation."
See, also, Protest of St. Louis-San Francisco Railway Co.,169 Okla. 64, 38 P.2d 513, to the same effect.
The judgment is affirmed.
McNEILL, C. J., and BUSBY, PHELPS, and CORN, JJ., concur.